Citation Nr: 1723242	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-42 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability characterized as left shoulder impingement syndrome with levator scapular syndrome, evaluated as 10 percent disabling prior to March 18, 2010, and 20 percent disabling beginning March 18, 2010.

2.  Entitlement to a compensable rating for residuals of fracture to the fifth metacarpal on the right hand.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 10, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1973, from May 1977 to December 1984, and from August 2005 to March 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2010 decision, the RO increased the left shoulder impingement syndrome rating to 20 percent, effective March 18, 2010.  Further, in March 2012, the RO granted entitlement to a TDIU, effective September 10, 2010; however, the issue of entitlement to TDIU prior to September 10, 2010 remains for consideration.

In June 2015, the Board denied the Veteran's claim for an increased rating for his back disability.  Further, the Board remanded the issues of entitlement to increased ratings for a left shoulder disability and fracture to right fifth metacarpal, and TDIU for further development.  After further development, these issues are now ready for adjudication.  


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's left shoulder disability has been characterized by pain when lifting or any other activity involving shoulder motion; however, ankylosis that is intermediate between favorable and unfavorable ankylosis, limitation of motion to 25 degrees from the side, or impairment of the humerus with fibrous union at the scapulohumeral joint has not been shown.

2.  The Veteran's injury to the fifth finger on the right hand is characterized by complaints of pain.  A noncompensable rating for musculoskeletal disorders to the fifth finger is the highest rating allowable, and the limitation in functioning of his fingers is not equivalent to amputation.

3.  Prior to September 10, 2010, the Veteran's service-connected disabilities did not prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to March 18, 2010, the criteria for a rating of 20 percent, but no more, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202, 5203 (2016).

2.  For the period since March 18, 2010, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202, 5203 (2016).

3.  The criteria for a compensable rating for residuals of a fracture to the fifth finger on the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5227, 5230 (2016).

4.  The criteria for entitlement to TDIU prior to September 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Board recognizes that the examiners did not measure the Veteran's left shoulder range of motion while weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, during the most recent July 2016 VA examination, the Veteran did not report any pain while weight-bearing.  Moreover, his range of motion was normal and he did not have any additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

Finally, it is noted that this appeal was remanded by the Board in June 2015 to obtain VA examinations and outstanding treatment records.  Here, the Veteran was afforded with VA examinations in July 2016, and all outstanding records were obtained.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Although the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Shoulder Disability

In this case, the Veteran is seeking an increased rating for his service-connected left shoulder disability which has been rated as 10 percent disabling prior to March 18, 2010, and 20 percent thereafter. 

The Veteran's left shoulder disability, which has been clinically diagnosed as left shoulder impingement syndrome with levator scapular syndrome, was rated at 10 percent prior to March 18, 2010, under DC 5203 (addressing impairment of the clavicle or scapula), and 20 percent thereafter under DC 5201 (addressing limitation of motion).  According to his VA examination in December 2009, this is his non-dominant shoulder. 

In order to warrant a rating in excess of 10 percent for a disability to the non-dominant shoulder, the evidence must show the following:
* Nonunion and/or dislocation of the clavicle or scapula with loose movement (20 percent under DC 5203); 
* Recurrent dislocation at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level (20 percent under DC 5202); 
* Impairment of the humerus with fibrous union at the scapulohumeral joint (40 percent under DC 5202).
* Limitation of motion at the shoulder level and/or midway between side and shoulder level (20 percent under DC 5201)
* Limitation of motion to 25 degrees from the side (30 percent under DC 5201);
* Ankylosis that is intermediate between favorable and unfavorable ankylosis (30 percent under DC 5200).
See 38 C.F.R. § 4.71a (2016).

After a review of the evidence of record, the Board determines that a rating of 20 percent, but no more, is warranted for the entire period on appeal.    

At a VA examination in December 2009, the Veteran stated that he experienced constant pain in his left shoulder that inferred with his sleep and caused instability and pain with overhead activity.  The examiner noted shoulder tenderness with positive impingement sign.  There was no edema, effusion, instability or weakness reported.  The Veteran's range of motion indicated some limitation of motion at the shoulder level with 155 degrees flexion, 140 degrees abduction, 60 degrees internal rotation, and 70 degrees external rotation.  There was no indication of ankylosis.  Additionally, pain was noted on motion but did not cause additional limitation.  

In a March 2010 VA examination, the Veteran reported severe pain on motion and palpitation.  The Veteran exhibited limitation of motion at the shoulder level with 80 degrees flexion, 80 degrees abduction, 60 degrees external rotation, 40 degrees internal rotation without any evidence of ankylosis.  His range of motion was not additionally imitated by pain or repetitive testing.  Although the examiner noted decreased weakness that may have been caused by poor effort, the examination was negative for edema, effusion, and instability.  The examiner documented that there was no history of dislocation or subluxation.  

At his most recent VA examination in July 2016, the Veteran stated that his shoulder "hurts more" with increased activity, and he is unable to lift or carry anything heavy.  The examiner noted that the Veteran had pain upon palpitation with an exaggerated pain response "to the slightest touch."  No weakness or swelling was reported.  His range of motion was limited by pain with flexion to 110 degrees, abduction to 85 degrees, external rotation to 60 degrees, and internal rotation to 35 degrees without ankylosis.  There was also no pain on weight bearing.  Additionally, there was also no history of dislocation of the scapulohumeral joint or injury to the humerus.  X-ray imaging revealed minimal arthritic changes to the acromioclavicular joint. 

Similarly, throughout the entire period on appeal, the Veteran's treatment records do not support a higher evaluation as there was no evidence that the Veteran's left shoulder range of motion was 25 degrees or less.  Moreover, given the measurable range of motion in the shoulder on all occasions, ankylosis is also not shown.  Additionally, there was no evidence of impairment of the humerus with fibrous union at the scapulohumeral joint

The Board has also considered the effects of the Veteran's pain and the extent to which such pain causes fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board, however, notes that the disability ratings adequately address all of the Veteran's symptoms, including pain.  Simply stated, the Veteran's symptoms related to his shoulder symptoms are considered within the context of the current finding and rating, and the mere fact that he experiences pain and weakness during motion of his shoulder does not in and of itself support the assignment of a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In considering this claim, the Board has given consideration as to whether a separate rating is warranted under 38 C.F.R. § 4.71a, DC 5203, which specifically addresses impairments to the clavicle or scapula.  VA regulations specifically prohibit assigning a disability evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14 (2016).  When, however, there are symptoms of two separate and distinct disorders, even though both disorders may be located in the same location, separate disability ratings may be for application.

Whether the Veteran may be entitled to separate ratings for his limitation of motion and for impairment of the scapula or clavicle is an issue that has not been specifically addressed in VA regulations, although it is explicitly allowed for some other joints.  VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 4.71a, DCs 5003 and 5257 or 5258/5259).  The "critical element, however, is that none of the symptoms for any one of these three conditions is duplicative of or overlapping with the symptoms of the other two conditions."  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).

In this case, however, the Board determines that it would be impermissible to assign a separate rating under DC 5203.  Specifically, in order to warrant a compensable rating for a specific impairment to the clavicle or scapula on the non-dominant side, the evidence must show impairment with malunion or nonunion without loose movement (10 percent), or dislocation or nonunion with loose movement (20 percent).  DC 5203, however, also states "or rate on impairment of function of contiguous joint."  In the Board's view, this statement reflects that DC 5203 cannot serve as the basis for a separate rating, but rather should be combined with any rating based on range of motion.  As is applicable here, since a rating of 20 percent has already been assigned, an increased rating is not warranted under this diagnostic code.  See 38 C.F.R. § 4.71a , DC 5203 (2016).

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his left shoulder disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left shoulder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Fifth Finger of the Left Hand

The Veteran is currently service-connected for a residuals of a fracture to the right fifth metacarpal with a noncompensable rating under 38 C.F.R. § 4.71a, DC 5230 (addressing limitation of motion of the small finger).  There are a number of diagnostic codes that are potentially applicable under 38 C.F.R. § 4.71a.  Specifically, DC 5227 is for application when there is ankylosis of either the fourth or fifth finger and DC 5230 is for application where there is limitation of motion in the fourth or fifth finger.  A compensable rating is not available, regardless of the type of ankylosis or how severe the limitation may be.

Moreover, although VA must generally consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes, the applicable rating criteria here do not provide for a disability rating in excess of noncompensable for loss of range of motion.  Additionally, when increased ratings are not reliant on limitation of motion symptomatology, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 85.  Therefore, a compensable rating is not for application under these diagnostic codes.

The Board has considered assigning a separate rating under DCs 5228 and 5229, for limitation of motion in the thumb and index finger, respectively; however, there is no evidence that the Veteran has any service-connected condition or diagnosis affecting these fingers.   

Consideration has also been given to DC 5156, which allows for a 10 percent rating when there is an amputation without metacarpal resection.  However, the assignment of an analogous rating would be inappropriate in the present case. Notably, VA examinations in December 2009, March 2010, and July 2016 indicate that the Veteran retained active motion in all fingers of right hand.  Based on such evidence, it is clear that Veteran derives greater function from his finger than if the finger was amputated.

Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the fifth finger of the right hand, a compensable rating is not warranted.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran claims that the combined effect of his service-connected disabilities prevent him from obtaining and retaining gainful employment prior to September 10, 2010.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted prior to September 10, 2010. 

First, prior to September 10, 2010, the Veteran was service-connected for his back disorder with a 40 percent disability rating, left shoulder disability with a 20 percent disability rating, and right fifth finger fracture with a noncompensable rating.  His combined disability rating was 50 percent.  The Board notes that the Veteran's combined disability rating includes the 20 percent increased rating for his left shoulder disability that has been granted herein.  See 38 C.F.R. § 4.25. Therefore, he does not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a). 

Secondly, after a review of the competent evidence of record, the Board finds that the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Specifically, in September 2008, the treatment records report that the Veteran was participating in a return to work program that involved "folding linens."  The Veteran, however, indicated that he hurt his back, and the social worker reported that the Veteran was "concerned about losing his SS pension" because of his job and "has no motivation to return to work at this time." 

With respect to the medical evidence, the Veteran's VA medical treatment records report that the Veteran is able to obtain and retain substantial gainful employment.  Specifically, the Veteran's medical records report that although the Veteran has suffered from symptoms related to nonservice-connected disabilities, including short-term memory loss and other cognitive symptoms, his service-connected disabilities do not prevent him from obtaining and maintaining gainful employment.  Indeed, although the medical evidence, including VA examinations from May and December 2009, indicate that the Veteran reported being unable to maintain employment that requires lifting or standing for prolonged periods of time, the evidence does not indicate that Veteran cannot obtain and retain other substantially gainful sedentary employment.  

The Board has also considered the statements from the Veteran which indicate that he has substantial employment limitations.  Nevertheless, the Board assigns more probative weight to the medical evidence that document the fact that the Veteran was "not motivated" to work because he would potentially lose his Social Security benefits.  Further, the Veteran's assertions are found to be less credible given that multiple VA examiners found that the Veteran was giving less than "full effort" on examination and "may have been exaggerating his symptoms."  Moreover, the Veteran has repeatedly reported that he has been unable to work since 1984, however, the evidence of record clearly reflects that he had significant periods of employment as a welder and mechanic.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

In sum, the Board determines that the Veteran was able to engage and maintain substantially gainful employment for the period on appeal.  As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


ORDER

A rating of 20 percent, but no more, for a left shoulder disability prior to March 18, 2010, is granted.

A rating in excess of 20 percent for a left shoulder disability, since March 18, 2010, is denied.

A compensable rating for residuals of fracture to the fifth finger on the right hand is denied.

Entitlement to TDIU, prior to September 10, 2010, is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


